Exhibit 10.15

OPTION AGREEMENT

BETWEEN

MUSTAFA MEHMET CORPORATION as Seller

AND

TRANSATLANTIC WORLDWIDE LTD. or assigns as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 OPTION     2   

1.1.

     Grant of Option     2   

1.2.

     Option Fee     2   

1.3.

     Term of Option     2   

1.4.

     Effect of Timely Exercise     2   

1.5.

     Effect of Failure to Exercise     2    ARTICLE 2 DEFINITIONS     2   

2.1.

     Action     2   

2.2.

     Affiliate     3   

2.3.

     BIR     3   

2.4.

     Cash Portion of the Purchase Price     3   

2.5.

     Closing     3   

2.6.

     Closing Date     3   

2.7.

     Code     3   

2.8.

     Companies     3   

2.9.

     Competition Board     3   

2.10.

     Consent     4   

2.11.

     Contract     4   

2.12.

     Control     4   

2.13.

     Damages     4   

2.14.

     Effective Date     4   

2.15.

     Employee Buyout Loan     4   

2.16.

     EMRA     4   

2.17.

     Encumbrance     4   

2.18.

     Environment     4   

2.19.

     Environmental, Health, and Safety Liabilities     5   

2.20.

     Environmental Law     5   

2.21.

     Exploration and Exploitation Licenses     6   

2.22.

     Escrow Agent     6   

 

i



--------------------------------------------------------------------------------

2.23.

     Escrow Agreement     6   

2.24.

     Exercise Notice     6   

2.25.

     Facilities     6   

2.26.

     GDPA     6   

2.27.

     Governmental Authorization     7   

2.28.

     Governmental Body     7   

2.29.

     Hazardous Activity     7   

2.30.

     Hazardous Materials     7   

2.31.

     Knowledge     7   

2.32.

     Legal Requirement     8   

2.33.

     Liability     8   

2.34.

     Licenses     8   

2.35.

     Material Adverse Change     8   

2.36.

     Marhat     8   

2.37.

     Notice     8   

2.38.

     Occupational Safety and Health Law     8   

2.39.

     Option Deadline Date     9   

2.40.

     Option Exercise Date     9   

2.41.

     Order     9   

2.42.

     Ordinary Course of Business     9   

2.43.

     Organizational Documents     9   

2.44.

     Overriding Royalties     9   

2.45.

     Person     10   

2.46.

     Proceeding     10   

2.47.

     PTI Effective Date Balance Sheet     10   

2.48.

     PTI Equipment     10   

2.49.

     Purchase Price     10   

2.50.

     Release     10   

2.51.

     Representative     10   

2.52.

     Securities Act     11   

2.53.

     Shares     11   

 

ii



--------------------------------------------------------------------------------

2.54.

     TA Stock     11   

2.55.

     Tax     11   

2.56.

     Tax Return     11   

2.57.

     TBNG Effective Date Balance Sheet     11   

2.58.

     TBNG Equipment     11   

2.59.

     Threat of Release     11   

2.60.

     TransAtlantic     11   

2.61.

     Turkish Regulatory Authorities     12    ARTICLE 3 SALE AND TRANSFER OF
SHARES; CLOSING     12   

3.1.

     Shares     12   

3.2.

     Closing     12   

3.3.

     Payment of the Purchase Price     12    ARTICLE 4 REPRESENTATIONS AND
WARRANTIES OF SELLER WITH RESPECT TO SELLER     12   

4.1.

     Organization and Good Standing of Seller     12   

4.2.

     Authority; No Conflict     13   

4.3.

     Ownership of the Shares     13   

4.4.

     Absence of Certain Liabilities     13   

4.5.

     Legal Proceedings; Orders     14   

4.6.

     Contracts     14   

4.7.

     Brokers or Finders     14   

4.8.

     Solvency     14   

4.9.

     Disclosure     15   

4.10.

     Securities Representations     15   

4.11.

     Ownership of Facilities     16    ARTICLE 5 REPRESENTATIONS OF SELLER WITH
RESPECT TO TBNG     17   

5.1.

     No Conflicts     17   

5.2.

     Capitalization of TBNG     17   

5.3.

     Certain Assets of TBNG     17   

5.4.

     Absence of Certain Liabilities     17   

 

iii



--------------------------------------------------------------------------------

5.5.

     Licenses     18   

5.6.

     Books and Records     18   

5.7.

     Employee Benefits     18   

5.8.

     Compliance with Legal Requirements     18   

5.9.

     Legal Proceedings; Orders     19   

5.10.

     Contracts; No Defaults     20   

5.11.

     Insurance     22   

5.12.

     Environmental Matters     22   

5.13.

     Employees     23   

5.14.

     Labor Relations; Compliance     23   

5.15.

     Certain Payments     23   

5.16.

     Disclosure     24    ARTICLE 6 REPRESENTATIONS OF SELLER WITH RESPECT TO
PTI     24   

6.1.

     No Conflicts     24   

6.2.

     Capitalization of PTI     24   

6.3.

     Certain Assets of PTI     24   

6.4.

     Absence of Certain Liabilities     25   

6.5.

     Licenses     25   

6.6.

     Books and Records     25   

6.7.

     Employee Benefits     25   

6.8.

     Compliance with Legal Requirements     25   

6.9.

     Legal Proceedings; Orders     26   

6.10.

     Contracts; No Defaults     27   

6.11.

     Insurance     29   

6.12.

     Environmental Matters     29   

6.13.

     Employees     30   

6.14.

     Labor Relations; Compliance     31   

6.15.

     Certain Payments     31   

6.16.

     Disclosure     31    ARTICLE 7 REPRESENTATIONS OF BUYER     31   

 

iv



--------------------------------------------------------------------------------

7.1.

     Organization and Good Standing     31   

7.2.

     Source of Purchase Price     31   

7.3.

     Authority; No Conflict     31   

7.4.

     Investment Intent     32   

7.5.

     Certain Proceedings     32   

7.6.

     Brokers or Finders     32   

7.7.

     Restrictions on Transferability of TA Shares     32   

7.8.

     Assignee of Buyer     33    ARTICLE 8 COVENANTS OF SELLER PRIOR TO CLOSING
DATE     33   

8.1.

     Operation of the Businesses of the Companies     33   

8.2.

     Required Approvals     35   

8.3.

     Access to Books and Records     35   

8.4.

     Intra-Company Transfer of Assets     35   

8.5.

     Notification     35   

8.6.

     Employee Buyout Loan     36    ARTICLE 9 CONDITIONS PRECEDENT TO BUYER’S
OBLIGATION TO CLOSE     36   

9.1.

     Accuracy of Representations     37   

9.2.

     Seller’s Performance     37   

9.3.

     Consents     37   

9.4.

     Additional Documents     37   

9.5.

     No Proceedings     38   

9.6.

     No Claim Regarding Stock Ownership or Sale Proceeds     38    ARTICLE 10
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE     38   

10.1.

     Accuracy of Representations     38   

10.2.

     Buyer’s Performance     38   

10.3.

     Consents     39   

10.4.

     Additional Documents     39   

10.5.

     No Injunction     39    ARTICLE 11 CERTAIN TAX MATTERS     39   

11.1.

     Cooperation on Tax Matters     39   

 

v



--------------------------------------------------------------------------------

ARTICLE 12 TERMINATION     40   

12.1.

     Termination Events     40   

12.2.

     Effect of Termination     41   

12.3.

     Return of Option Fee     41    ARTICLE 13 INDEMNIFICATION; REMEDIES     41
  

13.1.

     Survival     41   

13.2.

     Indemnification and Payment of Damages by Seller     41   

13.3.

     Indemnification and Payment of Damages by Buyer     42   

13.4.

     Time Limitation     42   

13.5.

     Procedure for Indemnification – Third Party Claims     43   

13.6.

     Procedure for Indemnification – Other Claims     44   

13.7.

     Maintenance of Minimum Net Worth     44   

13.8.

     Exclusive Remedy     44    ARTICLE 14 ASSIGNMENT     44   

14.1.

     Assignment of Agreement     44   

14.2.

     Separate Agreement     44    ARTICLE 15 GENERAL PROVISIONS     45   

15.1.

     Expenses     45   

15.2.

     Public Announcements     45   

15.3.

     Confidentiality     45   

15.4.

     Notices     46   

15.5.

     Further Assurances     47   

15.6.

     Waiver     47   

15.7.

     Entire Agreement and Modification     47   

15.8.

     Exhibits     47   

15.9.

     Assignments, Successors, and No Third-Party Rights     48   

15.10.

     Severability     48   

15.11.

     Section Headings; Construction     48   

15.12.

     Time of Essence     48   

15.13.

     Dispute Resolution     48   

 

vi



--------------------------------------------------------------------------------

15.14.

     Governing Law     49   

15.15.

     Counterparts     49   

 

vii



--------------------------------------------------------------------------------

OPTION AGREEMENT

THIS OPTION AGREEMENT (“Agreement”) is entered into this 8th day of November,
2010 but effective as of October 1, 2010 (the “Effective Date”), by and among
MUSTAFA MEHMET CORPORATION, an exempt company organized under the laws of the
Unites States Virgin Islands (“Seller”) and TRANSATLANTIC WORLDWIDE LTD., an
international business company organized under the laws of the Commonwealth of
the Bahamas (hereinafter “Buyer”)

RECITALS

WHEREAS, Seller is the owner of 100% of the shares of stock (the “TBNG Shares”)
of Thrace Basin Natural Gas Turkiye Corporation (“TBNG”) a corporation organized
under the laws of the British Virgin Islands, which operates through a branch
located in Turkey known and referred to as Thrace Basin Natural Gas Corporation
Ankara Turkiye Branch (“TBNGT”);

WHEREAS, Seller is also the owner of 100% of the shares of stock (the “PTI
Shares”) of Pinnacle Turkey, Inc. (“PTI”), a corporation organized under the
laws of the British Virgin Islands, which operates through a branch located in
Turkey known and referred to as Pinnacle Turkey, Inc. Ankara Turkiye Branch
(“PTIT”);

WHEREAS, Buyer wishes to acquire an option to purchase all, but not less than
all, of the TBNG Shares and the PTI Shares and Seller is willing to grant to
Buyer this option, in each case on the terms and conditions set forth below;

WHEREAS, Buyer plans to create a special purpose investment vehicle (“SPV”),
that the SPV will raise funds to provide a portion of the financing for this
transaction and that the SPV will be formed and the funds committed prior to
Buyer exercising the Option (defined below);

WHEREAS, with Buyer’s consent and cooperation, Seller will cause TBNG to
transfer certain rights in the Exploration and Exploitation Licenses owned by
TBNG to PTIT. After the transfers, PTI/PTIT will own, directly or indirectly,
approximately 65% of the total investments in the onshore Exploration and
Exploitation Licenses located in the Thrace Basin and will own additional
license interests in the shelf and offshore Thrace and Gaziantep licenses; and

WHEREAS, it is Buyer’s intent that at Closing, the SPV will acquire the PTI
Shares and that Buyer will acquire the TBNG Shares.

NOW THEREFORE WITNESSETH, in consideration of the mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, the parties, intending to be legally bound, agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

OPTION

1.1. Grant of Option

Seller hereby grants to Buyer the option (“Option”) to purchase all, but not
less than all, of the Shares on the terms and conditions set forth herein.

1.2. Option Fee

In consideration of the Option, Buyer has paid to Seller an option fee (herein
so called) in the amount of TEN MILLION DOLLARS USD ($10,000,000) (the “Option
Fee”), receipt of which is acknowledged by Seller. Other than as set forth in
Sections 1.5 and 12.3, or as applied to the Cash Portion of the Purchase Price,
the Option Fee is non-refundable.

1.3. Term of Option

The Option may be exercised by delivery of the Exercise Notice (hereinafter
defined), by Buyer to Seller on or before the Option Deadline Date (hereinafter
defined).

1.4. Effect of Timely Exercise

If Buyer delivers the Exercise Notice on or before the Option Deadline Date,
then Buyer shall be deemed to have agreed to purchase the TBNG Shares and the
PTI Shares and Seller shall be deemed to have agreed to sell the TBNG Shares and
the PTI Shares in accordance with the further terms and conditions hereof.

1.5. Effect of Failure to Exercise

If Buyer fails to deliver the Exercise Notice on or before the Option Deadline
Date, then (i) Seller shall return to Buyer the sum of FIVE MILLION DOLLARS
($5,000,000) representing one-half of the Option Fee, and (ii) this Agreement
shall terminate and neither party shall have any further rights or obligations
with respect hereto except as specifically provided herein.

IF BUYER EXERCISES THE OPTION THEN THE FOLLOWING PROVISIONS

SHALL BECOME APPLICABLE

ARTICLE 2

DEFINITIONS

For purposes of this Agreement, in addition to the other terms defined herein,
the following terms have the meanings specified or referred to in this ARTICLE
2:

2.1. Action

“Action” means any actual or threatened Proceeding that, if determined
negatively against the Seller, either of the Companies, an Affiliate of the
Seller or the Companies or any

 

2



--------------------------------------------------------------------------------

predecessor of the Seller or the Companies, would result in a Material Adverse
Change with respect to the Companies’ assets or businesses.

2.2. Affiliate

“Affiliate” means, with respect to any Person, any shareholder, member, officer,
director or manager of such Person or any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.

2.3. BIR

“BIR” means the United States Virgin Islands Bureau of Internal Revenue or any
successor agency.

2.4. Cash Portion of the Purchase Price

“Cash Portion of the Purchase Price” means the sum of ONE HUNDRED MILLION
DOLLARS USD ($100,000,000.00), adjusted as provided herein.

2.5. Closing

“Closing” is defined in Section 3.2.

2.6. Closing Date

“Closing Date” means the date and time as of which the Closing actually takes
place. The Closing Date shall be on or before 90 days following the Option
Exercise Date unless, on such date, all required Governmental Authorizations
have not been obtained despite the applications therefor having been diligently
made, in which case the Closing Date shall be extended for a period ending on
the earlier to occur of (i) the expiration of sixty (60) days from such date and
(ii) the date which is five days following the date on all Governmental
Authorizations are received.

2.7. Code

“Code” means the Internal Revenue Code of 1986 or any successor law, as the same
is applicable in the United States Virgin Islands, and regulations issued by the
IRS pursuant to the Internal Revenue Code or any successor law.

2.8. Companies

“Companies” means TBNG and PTI.

2.9. Competition Board

“Competition Board” means the Competition Board of the Republic of Turkey.

 

3



--------------------------------------------------------------------------------

2.10. Consent

“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

2.11. Contract

“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is, as of the date
of reference, legally binding.

2.12. Control

“Control” over a Person means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through the ownership of voting securities or any other equity
interests, representation on its board of directors or body performing similar
functions, by contract or otherwise. The terms “Controlling” and “Controlled”
will have corollary meanings.

2.13. Damages

“Damages” is defined in Section 13.2.

2.14. Effective Date

“Effective Date” means October 1, 2010.

2.15. Employee Buyout Loan

“Employee Buyout Loan” means any loan obtained by Seller prior to Closing
hereunder for the purpose of paying all or any portion of the amounts due by
Seller to the former owners of the Shares.

2.16. EMRA

“EMRA” means the Energy Markets Regulatory Authority of the Republic of Turkey.

2.17. Encumbrance

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

2.18. Environment

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters,

 

4



--------------------------------------------------------------------------------

drinking water supply, stream sediments, ambient air (including indoor air),
plant and animal life, and any other environmental medium or natural resource.

2.19. Environmental, Health, and Safety Liabilities

“Environmental, Health, and Safety Liabilities” means any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

(a) any environmental, health, or safety matters or conditions (including
on-site or off-site contamination, occupational safety and health, and
regulation of chemical substances or products);

(b) fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law or
Occupational Safety and Health Law;

(c) financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
(“Cleanup”) required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or

(d) any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.

2.20. Environmental Law

“Environmental Law” means any Legal Requirement that requires or relates to:

(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;

(b) preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

(c) reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

(d) assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;

(e) protecting resources, species, or ecological amenities;

 

5



--------------------------------------------------------------------------------

(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;

(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or

(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

2.21. Exploration and Exploitation Licenses

“Exploration and Exploitation Licenses” means any exploration license or
production lease held by the Companies (either in their own name or through a
Turkish branch), as extended, re-issued or reviewed prior to the Closing Date.

2.22. Escrow Agent

“Escrow Agent” means Banco Swizzera Italiano (BSI AG) in Zurich, Switzerland

2.23. Escrow Agreement

“Escrow Agreement” means that certain Escrow Agreement among Buyer, Seller and
Escrow Agent, for the purpose of maintaining and disposing of the TA Stock in
accordance with its terms. The Escrow Agreement will contain material terms
substantially as set forth in the form that is attached hereto as Exhibit 2.23.

2.24. Exercise Notice

“Exercise Notice” means the Notice to be delivered by Buyer to Seller to
exercise the Option in the form attached hereto as Exhibit 2.24.

2.25. Facilities

“Facilities” means any real property, leaseholds, or other interests owned or
operated by the Companies as of the Effective Date and any buildings, plants,
structures, pipelines or equipment (including motor vehicles and rolling stock)
owned or operated by the Companies as of the Effective Date , including, but not
limited to, the Companies’ headquarters buildings and real property which are
located at Tekirdag, Turkey.

2.26. GDPA

“GDPA” means the General Directorate of Petroleum Affairs of the Ministry of
Energy and Natural Resources of the Republic of Turkey.

 

6



--------------------------------------------------------------------------------

2.27. Governmental Authorization

“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

2.28. Governmental Body

“Governmental Body” means:

(a) whether or not included in the clauses below, the Competition Board, EMRA,
and GDPA;

(b) any nation, state, county, city, town, village, district, or other
jurisdiction of any nature;

(c) any federal, state, local, municipal, foreign, or other government;

(d) any governmental or quasi-governmental authority of any nature (including
any governmental agency, branch, department, official, or entity and any court
or other tribunal);

(e) any multi-national organization or body; or

(f) any Person or body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.

2.29. Hazardous Activity

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Company.

2.30. Hazardous Materials

“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

2.31. Knowledge

“Knowledge” when used in determining if Person will be deemed to have
“Knowledge” of a particular fact or other matter, means that:

 

7



--------------------------------------------------------------------------------

(a) such Person is actually aware of such fact or other matter; or

(b) in the case of an organization, a reasonably prudent officer or manager
responsible for a particular area, function or segment of that organization
using ordinary care in the exercise of his duties and responsibilities should
have been aware of or should have discovered such fact or other matter.

2.32. Legal Requirement

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

2.33. Liability

“Liability” means any liability or obligation (whether actual, contingent or
prospective), including any liability for Taxes.

2.34. Licenses

“Licenses” shall mean any statutory, municipal, contractual or other license,
Consent, permission, permit, right or authority issued or approved by any
Governmental Body E&P License.

2.35. Material Adverse Change

“Material Adverse Change” means, as to a Person, a material adverse effect
whether individually or in the aggregate (a) on the business, operations,
financial condition, assets or properties of such Person or (b) in the ability
of such Person to consummate the transactions contemplated by this Agreement.

2.36. Marhat

“Marhat” means MARHAT Marmara Boru Hatlari Ins. Muh.Taahh.san.Tic.Ltd.sti, a
corporation organized under the laws of Turkey.

2.37. Notice

“Notice” means a notice given in accordance with the provisions of Section 15.4

2.38. Occupational Safety and Health Law

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations), designed to provide
safe and healthful working conditions.

 

8



--------------------------------------------------------------------------------

2.39. Option Deadline Date

“Option Deadline Date” means February 11, 2011.

2.40. Option Exercise Date

“Option Exercise Date” means the date on which the Exercise Notice is actually
given by Buyer to Seller.

2.41. Order

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

2.42. Ordinary Course of Business

“Ordinary Course of Business” means when applied to an action of a Person that:

(a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
and

(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority)
and is not required to be specifically authorized by the parent company (if any)
of such Person.

2.43. Organizational Documents

“Organizational Documents” means:

(a) the articles or certificate of incorporation and the bylaws of a
corporation;

(b) any charter or similar document adopted or filed in connection with the
creation, formation or organization of a Person; and

(c) any amendment to any of the foregoing.

2.44. Overriding Royalties

“Overriding Royalties” means the 1% Overriding Royalty Agreement and the
Gaziantep Overriding Royalty Agreement described in (a) and (b) below:

(a) 1% Overriding Royalty Agreement means the agreement attached as Exhibit
2.44(a) pursuant to which Seller or its assign shall be assigned a one percent
(1%) overriding royalty interest (proportionately reduced where the Companies
own less than 100%) in all Exploration and Exploitation Licenses owned by the
Companies on the Effective Date in District I in all existing and future wells
drilled on such Exploration and Exploitation Licenses including without
limitation, all wells spudded prior to the Effective Date, wells spudded in the
future and workovers of all wells; and

 

9



--------------------------------------------------------------------------------

(b) Gaziantep Overriding Royalty Agreement means the agreement attached as
Exhibit 2.44(b) pursuant to which Seller or its assign shall be assigned the
overriding royalty now held by TBNG over production from the 5 concessions near
Gaziantep in District XII, numbered as AR/TGT/4607,4638, 4648, 4649 and 4656;

2.45. Person

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

2.46. Proceeding

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, threatened, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator.

2.47. PTI Effective Date Balance Sheet

“PTI Effective Date Balance Sheet” means the balance sheet of PTI as of the
Effective Date set forth on Exhibit 2.47.

2.48. PTI Equipment

“PTI Equipment” means the equipment listed on Exhibit 6.3(d).

2.49. Purchase Price

“Purchase Price” means, collectively, the following:

(a) The Cash Portion of the Purchase Price; and

(b) The TA Stock; and

(c) The Overriding Royalties.

2.50. Release

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

2.51. Representative

“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

 

10



--------------------------------------------------------------------------------

2.52. Securities Act

“Securities Act” means the Securities Act of 1933, as amended or any successor
law, and regulations and rules issued pursuant to the Securities Act or any
successor law.

2.53. Shares

“Shares” means, collectively, the TBNG Shares and the PTI Shares.

2.54. TA Stock

“TA Stock” shall mean Eighteen Million Five Hundred Thousand (18,500,000) shares
of the common stock of TransAtlantic payable to Seller in accordance with
Section 3.3(d).

2.55. Tax

“Tax” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges, including, without limitation, all Turkish, Virgin
Islands, local, foreign and other income, franchise, profits, capital gains,
capital stock, transfer, value-added, sales, use, occupation, property, excise,
severance, windfall profits, stamp, license, payroll, withholding and other
taxes (and any interest and penalties with respect thereto).

2.56. Tax Return

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

2.57. TBNG Effective Date Balance Sheet

TBNG Effective Date Balance Sheet means the balance sheet of TBNG as of the
Effective date set forth on Exhibit 2.57.

2.58. TBNG Equipment

“TBNG Equipment” means equipment set forth on Exhibit 5.3(d).

2.59. Threat of Release

“Threat of Release” means a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

2.60. TransAtlantic

“TransAtlantic” means TransAtlantic Petroleum Ltd., an exempted company with
limited liability organized under the laws of Bermuda.

 

11



--------------------------------------------------------------------------------

2.61. Turkish Regulatory Authorities

“Turkish Regulatory Authorities” means, collectively, GDPA, EMRA and the
Competition Board.

ARTICLE 3

SALE AND TRANSFER OF SHARES; CLOSING

3.1. Shares

On the Closing Date, subject to the terms and conditions of this Agreement,
Seller will sell and transfer the Shares to Buyer, and Buyer will purchase the
Shares from Seller effective as of the Effective Date. The parties hereto
acknowledge and agree that, except as set forth in ARTICLE 8, the business and
operations of the Companies shall be conducted for the benefit of the Buyer from
and after the Effective Date and that the transactions contemplated herein shall
be accounted for as having been consummated as of the Effective Date.

3.2. Closing

Subject to the prior or concurrent fulfillment of all obligations and conditions
set forth in ARTICLE 9 and ARTICLE 10, the purchase and sale (the “Closing”)
provided for in this Agreement will take place at the offices of Kane Russell
Coleman & Logan, 1601 Elm Street, Suite 3700, Dallas, Texas 75201 on or before
the Closing Date.

3.3. Payment of the Purchase Price

The Purchase Price shall be paid by Buyer at Closing as follows:

(a) The Option Fee shall be applied to the Cash Portion of the Purchase Price;

(b) Buyer shall deliver to Seller the balance of the Cash Portion of the
Purchase Price by wire transfer to such accounts as Seller may direct;

(c) Buyer shall delivery the TA Stock to the Escrow Agent; and

(d) Buyer shall execute and deliver to Seller the agreements providing for the
Overriding Royalties.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF

SELLER WITH RESPECT TO SELLER

Seller represents and warrants to Buyer as follows:

4.1. Organization and Good Standing of Seller

Seller is an exempt company organized under the laws of the United States Virgin
Islands, with full corporate power and authority and all licenses, permits and
authorizations necessary to conduct its business as it is now being conducted,
to own or use the properties and

 

12



--------------------------------------------------------------------------------

assets that it owns or uses, and to perform all its obligations. Seller is not
in default or in violation of any provision of its charter or bylaws.

4.2. Authority; No Conflict

This Agreement constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms. Seller has the
unrestricted right, power, authority and capacity to execute and deliver this
Agreement and the Shares.

Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the transactions contemplated hereunder will, directly or
indirectly (with or without notice or lapse of time):

(a) contravene, conflict with, or result in a violation of (i) any provision of
the Organizational Documents of Seller, or (ii) any resolution adopted by the
board of directors or the stockholders of Seller;

(b) except for any required approvals of the Turkish Regulatory Authorities,
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the transactions contemplated
hereunder or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Seller, or the Companies, or any of the
assets owned or used by the Seller, or the Companies, may be subject;

(c) except for any required approvals of the Turkish Regulatory Authorities,
contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the Companies or that otherwise relates to the business of, or any of
the assets owned or used by, the Companies;

(d) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, modify or require any notice under, any agreement, Contract, lease,
license, document, instrument or other arrangement to which the Companies are a
party or to which any of their property is subject; or

(e) result in the imposition or creation of any Encumbrance upon or with respect
to any of the assets owned or used by the Companies.

4.3. Ownership of the Shares

Seller is and will be on the Closing Date, prior to the conveyance to Buyer, the
sole record and beneficial owner of all of the Shares, free and clear of all
Encumbrances.

4.4. Absence of Certain Liabilities

Neither the Seller nor either of the Companies has any Liability with respect
to:

 

13



--------------------------------------------------------------------------------

(a) Any Tax incurred or accrued as of the Effective Date or up to the Closing
Date other than in the Ordinary Course of Business; or

(b) Any dispute with another Person involving more than One Hundred Thousand
Dollars ($100,000.00).

4.5. Legal Proceedings; Orders

There is no pending Proceeding:

(a) that has been commenced by or against either of the Companies or the Seller
that otherwise relates to or may affect the business of, or any of the assets
owned or used by, the Companies or the Seller; or

(b) that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated
herein.

To the Knowledge of Seller, (i) no such Proceeding has been threatened against
the Companies or the Seller, and (ii) no event has occurred or circumstance
exists that may give rise to or serve as a basis for the commencement of any
such Proceeding.

Except as set forth in Exhibit 4.5, Seller has not received, at any time since
January 1, 2005, any notice or other communication (whether oral or written)
from any Governmental Body or any other Person regarding any actual, alleged,
possible, or potential violation of, or failure to comply with, any term or
requirement of any Order to which the Company, or any of the assets owned or
used by it, is or has been subject.

4.6. Contracts

Set forth on Exhibit 4.6 is a true and complete list of all Contracts to which
the Seller is a party that have, or at any time thought the Closing Date will
have, any material impact on the ability of Seller to perform all of its
obligations hereunder.

4.7. Brokers or Finders

Seller and its agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.

4.8. Solvency

(a) No proceedings in bankruptcy or insolvency have ever been instituted by or
against Seller, or any Affiliate thereof, and no such proceeding is now pending
or contemplated; and

(b) The books and records of Seller have been maintained in the Ordinary Course
of Business. Seller is solvent pursuant to the laws of the United States Virgin
Islands and pursuant to the laws of the United States, as reflected by the
entries in said books and records and as reflected by the actual facts.

 

14



--------------------------------------------------------------------------------

4.9. Disclosure

Except as disclosed in the Exhibits to this Agreement, the statements contained
in this ARTICLE 4 are correct and complete as of the date of this Agreement.

4.10. Securities Representations

(a) Seller is an “accredited investor” as defined in Rule 501(a) of Regulation
D, as amended, under the Securities Act.

(b) Seller has sufficient knowledge and experience in business and financial
matters so as to be able to evaluate the risks and merits of its investment in
the TA Stock and has so evaluated the merits and risks of such investment.
Seller is able to bear the economic risk of an investment in the TA Stock and,
at the present time, is able to afford a complete loss of such investment.

(c) Seller is not purchasing the TA Stock as a result of any general
solicitation or general advertising, including anyadvertisement, article, notice
or other communication regarding the TA Stock published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or meeting or any other general advertisement.

(d) Seller is not a registered broker dealer or an entity engaged in the
business of being a broker dealer.

(e) Seller acknowledges it has reviewed all the information it considers
necessary or appropriate for deciding whether to acquire the TA Stock, including
but not limited to TransAtlantic’s filings with the Securities and Exchange
Commission. Seller has conducted all due diligence and has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the TA Stock to be issued to
Seller. Seller further has had an opportunity to ask questions and receive
answers from TransAtlantic regarding the terms and conditions of the issuance of
the TA Stock and to obtain additional information necessary to verify any
information furnished to Seller or to which Seller has had access. Seller has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed decision with respect to its acquisition of the TA Stock.

(f) The shares of TA Stock are being acquired by Seller for its own account and
not with a view to, or for resale in connection with, any distribution thereof
in violation of applicable Canadian securities laws, the Securities Act, any
state securities laws or the laws of any other jurisdiction. There are no other
agreements, arrangements or understandings pursuant to which Seller has agreed
to acquire the TA Stock.

(g) Within the six month period prior to the Closing Date, Seller has not
directly or indirectly executed or effected or caused to be executed or effected
any short sale, option or equity swap transactions in or with respect to the TA
Stock or any other derivative security transaction the purpose or effect of
which is to hedge or transfer to a third party all or any part of the risk of
loss associated with the ownership of the TA Stock by Seller. Seller has
complied at all times with the provisions of Regulation M promulgated under the
Securities Act as applicable to the TA Stock.

 

15



--------------------------------------------------------------------------------

(h) Seller understands that (i) the shares of TA Stock to be acquired by it are
“restricted securities” within the meaning of Rule 144 of the Securities Act and
have not been registered under the Securities Act, applicable Canadian
securities laws, any state securities laws or the laws of any other
jurisdiction, (ii) the TA Stock can only be disposed of if such disposition is
either registered under the Securities Act or is exempt from such registration,
(iii) the TA Stock will bear the legends to such effect set forth or described
below, and (iv) Seller may be, as a result of its due diligence investigations
and negotiations in connection with this Agreement, in possession of material
non-public information concerning TransAtlantic, Buyer and its subsidiaries,
their assets, operations and financial condition, and accordingly may be subject
to liabilities under the Securities and Exchange Act of 1934, as amended, if
Seller, its officers, directors, affiliates and controlling persons engage in
trading in securities of TransAtlantic while in possession of such material
non-public information.

(i) Seller acknowledges that the certificates evidencing the TA Stock will bear
a legend substantially similar to the following:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING OR OTHERWISE HOLDING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF TRANSATLANTIC PETROLEUM LTD. (THE
“CORPORATION”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT,
(C) INSIDE THE UNITED STATES, PURSUANT TO THE EXEMPTION FROM REGISTRATION UNDER
THE U.S. SECURITIES ACT PROVIDED BY RULE 144 OR RULE 144A THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OF THE UNITED
STATES, OR (D) IN ANOTHER TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER
THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OF THE UNITED
STATES, AND THE HOLDER HAS FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL TO
THE EFFECT THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN
A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE U.S.
SECURITIES ACT REASONABLY SATISFACTORY TO THE CORPORATION. DELIVERY OF THIS
CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON
STOCK EXCHANGES IN CANADA.”

4.11. Ownership of Facilities

As of the Closing Date the Companies will own all of the Facilities owned by the
Companies, Marhat and any other entity affiliated with any of the foregoing on
the Effective Date except for the land owned by Marhat related to the planned
wind concession and the rights

 

16



--------------------------------------------------------------------------------

of Marhat acquired as a result of the farm-in on the Ipsala (4201) concession.
Seller further represents that the land related to the planned wind concession
is not, and at the Closing Date will not be, used by the Companies as part of
their petroleum related operations.

ARTICLE 5

REPRESENTATIONS OF SELLER WITH RESPECT TO TBNG

The representations and warranties of Seller contained in this ARTICLE 5
concerning TBNG shall be read to include TBNGT in each and every case except
where the context does not allow.

5.1. No Conflicts

Except as set forth on Exhibit 5.1, TBNG will not be required to give any notice
to, make any filing with, or obtain any Consent from any Person in connection
with the execution and delivery of this Agreement or the consummation or
performance of any of the transactions contemplated hereunder.

5.2. Capitalization of TBNG

The entire authorized equity securities of TBNG consist of 10,000,000 shares of
stock, with a par value of US $0.01 per share, all of which are issued and
outstanding and constitute the TBNG Shares. All of the TBNG Shares have been
duly authorized and are validly issued, fully paid and nonassessable. There are
no outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights or other, Contracts or commitments
that could require TBNG to insure, sell or otherwise cause to become outstanding
any of its equity securities or other securities of TBNG or any rights relating
to an interest in the revenues or profits of TBNG.

5.3. Certain Assets of TBNG

(a) Exhibit 5.3(a) contains a complete and accurate list and brief description
of all Exploration and Exploitation Licenses owned by TBNG.

(b) Exhibit 5.3(b) contains a complete and accurate list and brief description
of all joint venture, operating or other similar agreements to which TBNG is a
party relating to any Exploration and Exploitation Licenses.

(c) All Facilities used by TBNG have been properly maintained and are in good
working order for the purposes utilized by TBNG in its business.

(d) Exhibit 5.3(d) contains a complete and accurate list and brief description
of all Equipment owned or leased by TBNG. All such Equipment has been properly
maintained and is in good working order for the purposes utilized by TBNG in its
business.

5.4. Absence of Certain Liabilities

TBNG has no Liability with respect to:

 

17



--------------------------------------------------------------------------------

(a) Any Tax incurred or accrued as of the Effective Date or up to the Closing
Date other than the amount accrued in the Ordinary Course of Business or in
connection with the transfers referred to in Section 8.4; or

(b) Any dispute with another Person involving more than One Hundred Thousand
Dollars ($100,000.00).

5.5. Licenses

(a) All Exploration and Exploitation Licenses issued to TBNG by GDPA as set
forth in Exhibit 5.3(a) are valid and correct;

(b) All Licenses issued to TBNG by EMRA in connection with their operations in
Turkey are valid and correct; and

(c) No Liability exists with respect to any investigation of, or Proceeding with
respect to, any of the licenses referred to clauses (a) and (b) above.

5.6. Books and Records

The books of account and other records of TBNG, all of which have been made
available to Buyer, are complete and correct in all material respects, and have
been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.

5.7. Employee Benefits

Exhibit 5.7 contains a list of TBNG’s employee compensation. TBNG has complied
with all Legal Requirements governing wages, hours, collective bargaining,
discrimination, safety, severance pay and retirement benefits for its employees.

5.8. Compliance with Legal Requirements

(a) TBNG is in compliance in all material respects with each Legal Requirement
that is or was applicable to them or to the conduct or operation of their
businesses or the ownership or use of any of their assets;

(b) No event has occurred or circumstance exists that (with or without notice or
lapse of time) (i) may reasonably be expected to constitute or result in a
violation by TBNG of, or a failure on the part of TBNG to comply with, any Legal
Requirement, or (ii) may reasonably be expected to give rise to any obligation
on the part of TBNG to undertake, or to bear all or any portion of the cost of,
any material remedial action of any nature;

(c) Except as set forth in Exhibit 5.8(c), TBNG has not received, at any time
since January 1, 2005, any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (i) any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Legal Requirement, or (ii) any actual, alleged,

 

18



--------------------------------------------------------------------------------

possible, or potential obligation on the part of any Person to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature; and

(d) Exhibit 5.8(d) contains a complete and accurate list of each Governmental
Authorization that is held by TBNG or that otherwise relates to the business of,
or to any of the assets owned or used by, TBNG. The Governmental Authorizations
listed in Exhibit 5.8(d) collectively constitute all of the Governmental
Authorizations necessary to permit TBNG to lawfully conduct and operate its
businesses in the manner it currently conducts and operates such businesses in
all material respects and to permit TBNG to own and use their assets in the
manner in which they currently own and use such assets. Each Governmental
Authorization listed or required to be listed in Exhibit 5.8(d) is valid and in
full force and effect. Except as set forth on Exhibit 5.8(d):

(i) TBNG is in compliance with all of the terms and requirements of each
Governmental Authorization identified or required to be identified in Exhibit
5.8(d);

(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Exhibit 5.8(d), or
(B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Exhibit 5.8(d);

(iii) TBNG has not received, at any time since January 1, 2005, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding (A) any actual, alleged, possible, or potential violation
of or failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and

(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Exhibit 5.8(d)
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.

5.9. Legal Proceedings; Orders

(a) There is no pending Proceeding:

(i) that has been commenced by or against TBNG or that otherwise relates to or
may affect the business of, or any of the assets owned or used by, TBNG; or

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated herein.

 

19



--------------------------------------------------------------------------------

(b) To the knowledge of TBNG, (i) no such Proceeding has been threatened against
TBNG, and (ii) no event has occurred or circumstance exists that may give rise
to or serve as a basis for the commencement of any such Proceeding.

(c) Except as set forth in Exhibit 5.9(c):

(i) there is no Order to which TBNG, or any of its assets owned or used by it,
is subject;

(ii) TBNG is not subject to any Order that relates to the business of, or any of
the assets owned or used by, it; and

(iii) to the Knowledge of TBNG, no officer, director, agent, or employee of TBNG
is subject to any Order that prohibits such officer, director, agent, or
employee from engaging in or continuing any conduct, activity, or practice
relating to the business of TBNG.

(d) TBNG has not received, at any time since January 1, 2005, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding any actual, alleged, possible, or potential violation of,
or failure to comply with, any term or requirement of any Order to which TBNG,
or any of the assets owned or used by it, is or has been subject.

5.10. Contracts; No Defaults

(a) Exhibit 5.10 contains a complete and accurate list of, and Seller has
delivered to Buyer true and complete copies of:

(i) each Contract that involves performance of services or delivery of goods or
materials by TBNG of an amount or value in excess of $100,000;

(ii) each Contract that involves performance of services or delivery of goods or
materials to TBNG of an amount or value in excess of $50,000;

(iii) each Contract that was not entered into in the Ordinary Course of Business
and that involves expenditures or receipts of TBNG in excess of $50,000;

(iv) each lease agreement, license, installment and conditional sale agreement,
and other Contract affecting the ownership of, leasing of, title to, use of, or
any leasehold or other interest in, any real or personal property (except
personal property leases and installment and conditional sales agreements having
a value per item or aggregate payments of less than $25,000 and with terms of
less than one year);

(v) each licensing agreement or other Contract with respect to patents,
trademarks, copyrights, or other intellectual property, including agreements
with current or former employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Intellectual Property;

 

20



--------------------------------------------------------------------------------

(vi) each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by TBNG with any
other Person;

(vii) each Contract between or including TBNG and an Affiliate;

(viii) each Contract containing covenants that in any way purport to restrict
the business activity of TBNG or any Affiliate of TBNG or limit the freedom of
TBNG or any Affiliate of TBNG to engage in any line of business or to compete
with any Person;

(ix) each power of attorney granted by TBNG that is currently effective;

(x) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by TBNG other than in the Ordinary
Course of Business;

(xi) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing; and

(xii) the Contract between PTI and TBNG regarding sharing exploration and
drilling expenses and sales proceeds

(b) Seller (and each Affiliate of Seller) does not have any rights under or any
obligation or liability under and does not have the right to require or will not
become subject to, any Contract that relates to the business of, or any of the
assets owned or used by, TBNG;

(c) To the knowledge of Seller or TBNG, no officer, director, agent, employee,
consultant, or contractor of TBNG is bound by any Contract that purports to
limit the ability of such officer, director, agent, employee, consultant, or
contractor to (i) engage in or continue any conduct, activity, or practice
relating to the business of TBNG, or (ii) assign to TBNG or to any other Person
any rights to any invention, improvement, or discovery;

(d) With respect to each Contract identified or required to be identified in
Exhibit 5.10, (i) the Contract is legal, valid, binding, enforceable and in full
force and effect; (ii) the Contract will continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby; (iii) no party is in
breach or default, and no event has occurred which with notice or lapse of time
would constitute a breach or default, or permit termination, modification or
acceleration, under the Contract; and (iv) no party has repudiated any provision
of the Contract;

(e) TBNG has not given to or received from any other Person, at any time since
January 1, 2005, any notice or other communication (whether oral or written)
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any Contract; and

(f) There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to TBNG under current
or completed Contracts with any Person and, to the knowledge of TBNG, no such
Person has made written demand for such renegotiation.

 

21



--------------------------------------------------------------------------------

5.11. Insurance.

(a) Seller has delivered to Buyer and Exhibit 5.11(a) contains a complete and
accurate list of:

(i) copies of all policies of insurance to which any officer or TBNG is a party
or under which TBNG, or any officer or director of TBNG, is or has been covered
at any time within the five years preceding the date of this Agreement; and

(ii) copies of all pending applications for policies of insurance.

(b) Exhibit 5.11(b) describes:

(i) any self-insurance arrangement by or affecting TBNG (including any
retroactive premium adjustments or other loss-sharing arrangements), including
any reserves established thereunder; and

(ii) any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by TBNG.

5.12. Environmental Matters

Except as set forth in Exhibit 5.12:

(a) TBNG is in full compliance with, and has not been and are not in violation
of or liable under, any Environmental Law. TBNG has not received any actual or
threatened order, notice, or other communication from (i) any Governmental Body
or private citizen acting in the public interest, or (ii) the current or prior
owner or operator of any Facilities, of any actual or potential violation or
failure to comply with any Environmental Law, or of any actual or threatened
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which TBNG has had an interest,
or with respect to any property or Facility at or to which Hazardous Materials
were generated, manufactured, refined, transferred, imported, used, or processed
by TBNG, or any other Person for whose conduct they are or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.

(b) There are no pending or, to the Knowledge of Seller or TBNG, threatened,
claims, Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of the Facilities or any
other properties and assets (whether real, personal, or mixed) in which TBNG has
or had an interest.

(c) TBNG has not received any citation, directive, inquiry, notice, Order,
summons, warning, or other communication that relates to Hazardous Activity,
Hazardous Materials, or any alleged, actual, or potential violation or failure
to comply with any Environmental Law, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or any other properties
or

 

22



--------------------------------------------------------------------------------

assets (whether real, personal, or mixed) in which TBNG had an interest, or with
respect to any property or facility to which Hazardous Materials generated,
manufactured, refined, transferred, imported, used, or processed by TBNG has
been transported, treated, stored, handled, transferred, disposed, recycled, or
received.

(d) TBNG does not have any Environmental, Health, and Safety Liabilities with
respect to the Facilities or, to the Knowledge of TBNG, with respect to any
other properties and assets (whether real, personal, or mixed) in which TBNG (or
any predecessor), has or had an interest.

(e) Except as permitted by applicable Environmental Law, there are no Hazardous
Materials present on or in the Environment at the Facilities, including any
Hazardous Materials contained in barrels, above or underground storage tanks,
landfills, land deposits, dumps, equipment (whether moveable or fixed) or other
containers, either temporary or permanent, and deposited or located in land,
water, sumps, or any other part of the Facilities, or incorporated into any
structure therein or thereon. Neither TBNG nor, to the Knowledge of Seller or
TBNG, any other Person, has permitted or conducted any Hazardous Activity with
respect to the Facilities or any other properties or assets (whether real,
personal, or mixed) in which TBNG has or had an interest except in full
compliance with all applicable Environmental Laws.

(f) There has been no Release or, to the Knowledge of Seller or TBNG, Threat of
Release, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed by TBNG, from or by the
Facilities or from or by any other properties and assets (whether real,
personal, or mixed) in which TBNG has or had an interest.

(g) The Seller has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests, or monitoring possessed or initiated by
the Seller or either of the Companies pertaining to Hazardous Materials or
Hazardous Activities in, on, or under the Facilities, or concerning compliance
by TBNG with Environmental Laws.

5.13. Employees.

The Seller has provided to Buyer a complete and accurate list of the following
information for each employee or director of TBNG, including each employee on
leave of absence or layoff status: name; job title; current compensation paid or
payable.

5.14. Labor Relations; Compliance

Since January 1, 2005, TBNG has not been nor is it presently a party to any
collective bargaining or other labor Contract.

5.15. Certain Payments

Since January 1, 2005, neither TBNG nor any director, officer, agent, or
employee of TBNG, or any other Person associated with or acting for or on behalf
of TBNG, has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable

 

23



--------------------------------------------------------------------------------

treatment for business secured, (iii) to obtain special concessions or for
special concessions already obtained, for or in respect of TBNG or any affiliate
of TBNG, or (iv) in violation of any Legal Requirement, or (b) established or
maintained any fund or asset that has not been recorded in the books and records
of TBNG.

5.16. Disclosure

Except as disclosed in the Exhibits to this Agreement, the statements contained
in this ARTICLE 5 are correct and complete as of the date of this Agreement.

ARTICLE 6

REPRESENTATIONS OF SELLER WITH RESPECT TO PTI

The representations and warranties of Seller contained in this ARTICLE 6
concerning PTI shall be read to include PTIT in each and every case except where
the context does not allow.

6.1. No Conflicts

Except as set forth on Exhibit 6.1, PTI will not be required to give any notice
to, make any filing with, or obtain any Consent from any Person in connection
with the execution and delivery of this Agreement or the consummation or
performance of any of the transactions contemplated hereunder.

6.2. Capitalization of PTI

The entire authorized equity securities of PTI consist of 10,000,000 shares of
stock, with a par value of US $0.01 per share, all of which are issued and
outstanding and constitute the PTI Shares. All of the PTI Shares have been duly
authorized and are validly issued, fully paid and nonassessable. There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights or other, Contracts or commitments
that could require PTI to insure, sell or otherwise cause to become outstanding
any of its equity securities or other securities of PTI or any rights relating
to an interest in the revenues or profits of PTI.

6.3. Certain Assets of PTI

(a) Exhibit 6.3(a) contains a complete and accurate list and brief description
of all Exploration and Exploitation Licenses owned by PTI.

(b) Exhibit 6.3(b) contains a complete and accurate list and brief description
of all joint venture, operating or other similar agreements to which PTI is a
party relating to any Exploration and Exploitation Licenses.

(c) Exhibit 6.3(c) contains a complete and accurate list and brief description
of all Facilities of PTI. All Facilities have been properly maintained and are
in good working order for the purposes utilized by PTI in its business.

 

24



--------------------------------------------------------------------------------

(d) Exhibit 6.3(d) contains a complete and accurate list and brief description
of all Equipment owned or leased by PTI. All such Equipment has been properly
maintained and is in good working order for the purposes utilized by PTI in its
business.

6.4. Absence of Certain Liabilities

PTI has no Liability with respect to:

(a) Any Tax incurred or accrued as of the Effective Date or up to the Closing
Date other than the amount accrued in the ordinary course of business or in
connection with the transfers referred to in Section 8.4; or

(b) Any dispute with another Person involving more than One Hundred Thousand
Dollars ($100,000.00).

6.5. Licenses

(a) All Exploration and Exploitation Licenses issued to PTI by GDPA as set forth
in Exhibit 6.3(a) are valid and correct;

(b) All Licenses issued to PTI by EMRA in connection with their operations in
Turkey are valid and correct; and

(c) No Liability exists with respect to any investigation of, or Proceeding with
respect to, any of the licenses referred to clauses (a) and (b) above.

6.6. Books and Records

The books of account and other records of PTI, all of which have been made
available to Buyer, are complete and correct in all material respects, and have
been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.

6.7. Employee Benefits

Exhibit 6.7 contains a list of PTI’s employee compensation. PTI has complied
with all Legal Requirements governing wages, hours, collective bargaining,
discrimination, safety, severance pay and retirement benefits for its employees.

6.8. Compliance with Legal Requirements

(a) PTI is in compliance in all material respects with each Legal Requirement
that is or was applicable to them or to the conduct or operation of their
businesses or the ownership or use of any of their assets;

(b) No event has occurred or circumstance exists that (with or without notice or
lapse of time) (i) may reasonably be expected to constitute or result in a
violation by PTI of, or a failure on the part of PTI to comply with, any Legal
Requirement, or (ii) may reasonably be expected to

 

25



--------------------------------------------------------------------------------

give rise to any obligation on the part of PTI to undertake, or to bear all or
any portion of the cost of, any material remedial action of any nature;

(c) Except as set forth in Exhibit 6.8(c), PTI has not received, at any time
since January 1, 2005, any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (i) any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Legal Requirement, or (ii) any actual, alleged, possible, or potential
obligation on the part of any Person to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature; and

(d) Exhibit 6.8(d) contains a complete and accurate list of each Governmental
Authorization that is held by PTI or that otherwise relates to the business of,
or to any of the assets owned or used by, PTI. The Governmental Authorizations
listed in Exhibit 6.8(d) collectively constitute all of the Governmental
Authorizations necessary to permit PTI to lawfully conduct and operate its
businesses in the manner it currently conducts and operates such businesses in
all material respects and to permit PTI to own and use their assets in the
manner in which they currently own and use such assets. Each Governmental
Authorization listed or required to be listed in Exhibit 6.8(d) is valid and in
full force and effect. Except as set forth on Exhibit 6.8(d):

(i) PTI is in compliance with all of the terms and requirements of each
Governmental Authorization identified or required to be identified in Exhibit
6.8(d);

(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Exhibit 6.8(d), or
(B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Exhibit 6.8(d);

(iii) PTI has not received, at any time since January 1, 2005, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding (A) any actual, alleged, possible, or potential violation
of or failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and

(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Exhibit 6.8(d)
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.

6.9. Legal Proceedings; Orders

(a) There is no pending Proceeding:

 

26



--------------------------------------------------------------------------------

(i) that has been commenced by or against PTI or that otherwise relates to or
may affect the business of, or any of the assets owned or used by, PTI; or

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated herein.

(b) To the knowledge of PTI, (i) no such Proceeding has been threatened against
PTI, and (ii) no event has occurred or circumstance exists that may give rise to
or serve as a basis for the commencement of any such Proceeding.

(c) Except as set forth in Exhibit 6.9(c):

(i) there is no Order to which PTI, or any of its assets owned or used by it, is
subject;

(ii) PTI is not subject to any Order that relates to the business of, or any of
the assets owned or used by, it; and

(iii) to the Knowledge of PTI, no officer, director, agent, or employee of PTI
is subject to any Order that prohibits such officer, director, agent, or
employee from engaging in or continuing any conduct, activity, or practice
relating to the business of PTI.

(d) PTI has not received, at any time since January 1, 2005, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of any Order to which PTI, or
any of the assets owned or used by it, is or has been subject.

6.10. Contracts; No Defaults

(a) Exhibit 6.10 contains a complete and accurate list of, and Seller has
delivered to Buyer true and complete copies of:

(i) each Contract that involves performance of services or delivery of goods or
materials by PTI of an amount or value in excess of $100,000;

(ii) each Contract that involves performance of services or delivery of goods or
materials to PTI of an amount or value in excess of $50,000;

(iii) each Contract that was not entered into in the Ordinary Course of Business
and that involves expenditures or receipts of PTI in excess of $50,000;

(iv) each lease agreement, license, installment and conditional sale agreement,
and other Contract affecting the ownership of, leasing of, title to, use of, or
any leasehold or other interest in, any real or personal property (except
personal property leases and installment and conditional sales agreements having
a value per item or aggregate payments of less than $25,000 and with terms of
less than one year);

 

27



--------------------------------------------------------------------------------

(v) each licensing agreement or other Contract with respect to patents,
trademarks, copyrights, or other intellectual property, including agreements
with current or former employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Intellectual Property;

(vi) each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by PTI with any
other Person;

(vii) each Contract between or including PTI and an Affiliate;

(viii) each Contract containing covenants that in any way purport to restrict
the business activity of PTI or any Affiliate of PTI or limit the freedom of PTI
or any Affiliate of PTI to engage in any line of business or to compete with any
Person;

(ix) each power of attorney granted by PTI that is currently effective;

(x) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by PTI other than in the Ordinary
Course of Business;

(xi) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing;

(xii) the Contract between PTI and TBNG regarding sharing exploration and
drilling expenses and sales proceeds; and

(xiii) the Contract with Inchbrook regarding Registered Capital Transfer of PTI.

(b) Seller (and each Affiliate of Seller) does not have any rights under or any
obligation or liability under and does not have the right to require or will not
become subject to, any Contract that relates to the business of, or any of the
assets owned or used by, PTI;

(c) To the knowledge of Seller or PTI, no officer, director, agent, employee,
consultant, or contractor of PTI is bound by any Contract that purports to limit
the ability of such officer, director, agent, employee, consultant, or
contractor to (i) engage in or continue any conduct, activity, or practice
relating to the business of PTI, or (ii) assign to PTI or to any other Person
any rights to any invention, improvement, or discovery;

(d) With respect to each Contract identified or required to be identified in
Exhibit 6.10 (i) the Contract is legal, valid, binding, enforceable and in full
force and effect; (ii) the Contract will continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby; (iii) no party is in
breach or default, and no event has occurred which with notice or lapse of time
would constitute a breach or default, or permit termination, modification or
acceleration, under the Contract; and (iv) no party has repudiated any provision
of the Contract;

 

28



--------------------------------------------------------------------------------

(e) PTI has not given to or received from any other Person, at any time since
January 1, 2005, any notice or other communication (whether oral or written)
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any Contract; and

(f) There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to PTI under current
or completed Contracts with any Person and, to the knowledge of PTI, no such
Person has made written demand for such renegotiation.

6.11. Insurance.

(a) Seller has delivered to Buyer and Exhibit 6.11(a) contains a complete and
accurate list of:

(i) copies of all policies of insurance to which any officer or PTI is a party
or under which PTI, or any officer or director of PTI, is or has been covered at
any time within the five years preceding the date of this Agreement; and

(ii) copies of all pending applications for policies of insurance.

(b) Exhibit 6.11(b) describes:

(i) any self-insurance arrangement by or affecting PTI (including any
retroactive premium adjustments or other loss-sharing arrangements), including
any reserves established thereunder; and

(ii) any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by PTI.

6.12. Environmental Matters

Except as set forth in Exhibit 6.12:

(a) PTI is in full compliance with, and has not been and are not in violation of
or liable under, any Environmental Law. PTI has not received any actual or
threatened order, notice, or other communication from (i) any Governmental Body
or private citizen acting in the public interest, or (ii) the current or prior
owner or operator of any Facilities, of any actual or potential violation or
failure to comply with any Environmental Law, or of any actual or threatened
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which PTI has had an interest,
or with respect to any property or Facility at or to which Hazardous Materials
were generated, manufactured, refined, transferred, imported, used, or processed
by PTI, or any other Person for whose conduct they are or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.

(b) There are no pending or, to the Knowledge of Seller or PTI, threatened,
claims, Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health, and

 

29



--------------------------------------------------------------------------------

Safety Liabilities or arising under or pursuant to any Environmental Law, with
respect to or affecting any of the Facilities or any other properties and assets
(whether real, personal, or mixed) in which PTI has or had an interest.

(c) PTI has not received any citation, directive, inquiry, notice, Order,
summons, warning, or other communication that relates to Hazardous Activity,
Hazardous Materials, or any alleged, actual, or potential violation or failure
to comply with any Environmental Law, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which PTI had an interest, or
with respect to any property or facility to which Hazardous Materials generated,
manufactured, refined, transferred, imported, used, or processed by PTI has been
transported, treated, stored, handled, transferred, disposed, recycled, or
received.

(d) PTI does not have any Environmental, Health, and Safety Liabilities with
respect to the Facilities or, to the Knowledge of PTI, with respect to any other
properties and assets (whether real, personal, or mixed) in which PTI (or any
predecessor), has or had an interest.

(e) Except as permitted by applicable Environmental Law, there are no Hazardous
Materials present on or in the Environment at the Facilities, including any
Hazardous Materials contained in barrels, above or underground storage tanks,
landfills, land deposits, dumps, equipment (whether moveable or fixed) or other
containers, either temporary or permanent, and deposited or located in land,
water, sumps, or any other part of the Facilities, or incorporated into any
structure therein or thereon. Neither PTI nor, to the Knowledge of Seller or
PTI, any other Person, has permitted or conducted any Hazardous Activity with
respect to the Facilities or any other properties or assets (whether real,
personal, or mixed) in which PTI has or had an interest except in full
compliance with all applicable Environmental Laws.

(f) There has been no Release or, to the Knowledge of Seller or PTI, Threat of
Release, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed by PTI, from or by the
Facilities or from or by any other properties and assets (whether real,
personal, or mixed) in which PTI has or had an interest.

(g) The Seller has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests, or monitoring possessed or initiated by
the Seller or either of the Companies pertaining to Hazardous Materials or
Hazardous Activities in, on, or under the Facilities, or concerning compliance
by PTI with Environmental Laws.

6.13. Employees.

The Seller has provided to Buyer a complete and accurate list of the following
information for each employee or director of PTI, including each employee on
leave of absence or layoff status: name; job title; current compensation paid or
payable.

 

30



--------------------------------------------------------------------------------

6.14. Labor Relations; Compliance

Since January 1, 2005, PTI has not been nor is it presently a party to any
collective bargaining or other labor Contract.

6.15. Certain Payments

Since January 1, 2005, neither PTI nor any director, officer, agent, or employee
of PTI, or any other Person associated with or acting for or on behalf of PTI,
has directly or indirectly (a) made any contribution, gift, bribe, rebate,
payoff, influence payment, kickback, or other payment to any Person, private or
public, regardless of form, whether in money, property, or services (i) to
obtain favorable treatment in securing business, (ii) to pay for favorable
treatment for business secured, (iii) to obtain special concessions or for
special concessions already obtained, for or in respect of PTI or any affiliate
of PTI, or (iv) in violation of any Legal Requirement, or (b) established or
maintained any fund or asset that has not been recorded in the books and records
of PTI.

6.16. Disclosure

Except as disclosed in the Exhibits to this Agreement, the statements contained
in this ARTICLE 6 are correct and complete as of the date of this Agreement.

ARTICLE 7

REPRESENTATIONS OF BUYER

Buyer represents and warrants to Seller as follows:

7.1. Organization and Good Standing

Buyer is a company duly formed, validly existing, and in good standing under the
laws of the Commonwealth of the Bahamas.

7.2. Source of Purchase Price

The funds used to pay the Purchase Price have come from the legitimate and legal
business activities of Buyer or its assigns and the payment of such funds by
Buyer or its assigns and the receipt of such funds by Seller will not violate
any Legal Requirement.

7.3. Authority; No Conflict

(a) This Agreement constitutes the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the Overriding Royalties, it will constitute
the legal, valid, and binding obligation of Buyer, enforceable against Buyer in
accordance with their terms. Buyer has the unrestricted right, power, and
authority to execute and deliver this Agreement and the Overriding Royalties, as
the case may be, and to perform its obligations under this Agreement and the
Overriding Royalties.

 

31



--------------------------------------------------------------------------------

(b) Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the transactions contemplated hereunder by
Buyer will give any Person the right to prevent, delay, or otherwise interfere
with any of the transactions contemplated hereunder pursuant to:

(i) any provision of Buyer’s Organizational Documents;

(ii) any resolution adopted by the board of directors or the stockholders of
Buyer;

(iii) any Legal Requirement or Order to which Buyer may be subject; or

(iv) any Contract to which Buyer is a party or by which Buyer may be bound.

(c) Buyer will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the transactions contemplated hereunder except the
Consents listed on Exhibit 7.3(c).

7.4. Investment Intent

Buyer is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act. The
offer and sale of the Shares by Seller and their purchase by Buyer in accordance
with the terms of this Agreement is exempt from registration or qualification
under the Securities Act and applicable state securities laws.

7.5. Certain Proceedings

There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the transactions contemplated hereunder. To
Buyer’s Knowledge, no such Proceeding has been threatened.

7.6. Brokers or Finders

Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement and will indemnify
and hold Seller harmless from any such payment alleged to be due by or through
Buyer as a result of the action of Buyer or its officers or agents.

7.7. Restrictions on Transferability of TA Shares

Upon filing and approval of an additional listing application with the NYSE Amex
exchange relating to the TA Shares, the TA Shares will be tradable on the NYSE
Amex exchange, subject to the restrictions as set forth in the Securities Act
and the rules and regulations promulgated thereunder. Immediately following the
Option Exercise Date, TA agrees to file the additional listing application with
the NYSE Amex and to take all actions necessary to obtain its approval within
one year of the Closing Date.

 

32



--------------------------------------------------------------------------------

7.8. Assignee of Buyer

To the extent Buyer assigns this Agreement as permitted in Article 14, such
assignee will make the same representations and warranties as set forth in
Section 7.2 through 7.6, inclusive.

ARTICLE 8

COVENANTS OF SELLER PRIOR TO CLOSING DATE

8.1. Operation of the Businesses of the Companies

Between the Effective Date and the Closing Date, Seller will cause each of the
Companies to:

(a) conduct its business only in the Ordinary Course of Business except for the
transfers referred to in Section 8.4;

(b) use its reasonable best efforts to preserve intact its current business
organization and that of its subsidiaries, keep available the services of its
current officers, employees, and agents, and maintain the relations and goodwill
with suppliers, customers, landlords, creditors, employees, agents, and others
having business relationships with it;

(c) except as provided in Section 8.6, not declare any dividend or make any
distribution or payment of any kind to Seller or to any other Person except for
payments in the Ordinary Course of Business;

(d) provide the Buyer with any requested information regarding Seller and the
Companies and consult with the Buyer on the manner of conduct of its business
and take into account any reasonable requests of the Buyer;

(e) use reasonable endeavors to preserve the goodwill of its business;

(f) operate its business in accordance with its usual business practices as a
going concern with all due care and in accordance with normal and prudent
oilfield practice and in compliance with all Legal Requirements, licenses,
permits and contracts which may apply;

(g) meet all of its routine obligations in the course of carrying on its
business, including (without limitation) ensuring that any and all obligations
with respect to the Licenses are fulfilled;

(h) not acquire or dispose of any material asset other than (with the prior
consent of the Buyer, which will not be unreasonably withheld) except for
(i) the acquisition or sale of tangible assets in the Ordinary Course of
Business (ii) as provided in Section8.4 and (iii) the farmout on Ipsala
(4201) to Marhat;

(i) except as provided in Section 8.6, not allow for any Encumbrance to be
placed on any assets;

 

33



--------------------------------------------------------------------------------

(j) promptly notify the Buyer of any Action or Material Adverse Change which may
occur, be threatened, brought, asserted or commenced against it, its officers or
directors, involving its business or assets;

(k) not enter into, or amend in a material respect, or terminate, any Material
Contract, or enter into (or make any binding offer to enter into) any other
obligation which is not in the Ordinary Course of Business;

(l) not enter into any employment contract or hire any new employee, or renew or
amend any existing material employment contract;

(m) not make any Tax election or settle or compromise any income tax liability,
unless that election, settlement or compromise is required by law and is
supported by an opinion of counsel, or is in the Ordinary Course of Business;

(n) not make any change in the accounting methods, principles or practices used
by it at the Effective Date, save for any changes required by Law;

(o) not cancel (or enter into any arrangement to cancel) any indebtedness for
money owed to it, or waive any claim or right;

(p) not lease, license or otherwise dispose of any of its assets, except in the
Ordinary Course of Business and at fair value;

(q) inform Buyer of any claim, action or Proceeding and not settle any claim,
action or Proceeding without Consent of Buyer;

(r) not make any capital expenditure in excess of $100,000 or undertake any
extraordinary commitments, other than as previously approved in writing by
Buyer;

(s) maintain (and where necessary use reasonable efforts to renew) each of its
insurance policies and promptly notify the Buyer if any renewal proposal is not
accepted by the relevant insurer;

(t) except as provided in Section 8.6, not raise any new financial accommodation
(but this does not prevent the use of existing facilities, in the Ordinary
Course of Business);

(u) not:

(i) increase, reduce or otherwise alter its share capital or grant any options
for the issue of shares or other securities;

(ii) declare or pay a dividend;

(iii) make a distribution or revaluation of assets; or

(iv) buy back or make any offer to buy back its shares;

 

34



--------------------------------------------------------------------------------

(v) carry out reasonably required repairs and maintenance to the Equipment in
accordance with usual commercial practice and standards of maintenance for the
industry;

(w) not enter into any abnormal or unusual transaction which relates to or
adversely affects its business;

(x) not grant any license, assignment or other right or interest in respect of
intellectual property, other than in the ordinary course of business; and

(y) not disclose information, which is owned or used by it in relation to its
business or assets, to any third party other than in the Ordinary Course of
Business or as required by any Legal Requirement or by the decision of a court
or tribunal or similar body of competent jurisdiction.

8.2. Required Approvals

As promptly as practicable after the date of this Agreement, Seller will, and
will cause the Companies and its Subsidiaries to, make all filings required by
Legal Requirements to be made in order to consummate the transactions
contemplated hereunder, including but not limited to filings made with the
Competition Board, EMRA and GDPA. Between the date of this Agreement and the
Closing Date, Seller will, and will cause the Companies to, cooperate with Buyer
with respect to all filings that Buyer elects to make or is required by Legal
Requirements to make in connection with the transactions contemplated hereunder.
Seller will promptly provide copies of all such filings to Buyer.

8.3. Access to Books and Records

Between the date of this Agreement and the Closing Date, Seller will grant to
Buyer and its designated representatives (including third party accountants,
attorneys, agencies and consultants) full and complete access to the books and
records (financial, legal, contractual, engineering and otherwise) of the
Companies, such access to be granted at the offices of Seller, the Companies,
TBNGT and PTIT, as appropriate.

8.4. Intra-Company Transfer of Assets

Immediately upon execution of this Agreement, Seller will cause TBNG to file the
applications with the Turkish Regulatory Authorities necessary to obtain all
required approvals to a transfer the Exploration Licenses described on Exhibit
8.4 to PTI. Additionally, upon request by Buyer, at any time after the delivery
of the Exercise Notice and before the Closing Date, Seller will cause the
Companies to transfer assets from one to the other to achieve a Closing Date
balance of assets between the Companies as desired by Buyer.

8.5. Notification

Between the date of this Agreement and the Closing Date, Seller will promptly
notify Buyer in writing if Seller becomes aware of any fact or condition that
causes or constitutes a breach of any of Seller’s representations and warranties
as of the date of this Agreement, or if Seller becomes aware of the occurrence
after the date of this Agreement of any fact or condition

 

35



--------------------------------------------------------------------------------

that would (except as expressly contemplated by this Agreement) cause or
constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. In addition, Seller will, or will cause the Companies
to, provide to Buyer the following:

(a) Advance notice of spudding of a well;

(b) Advance notice of construction of Facilities;

(c) Any reports or communications routinely prepared in the Ordinary Course of
Business by the Companies including, without limitation, the following:

(i) Daily drilling reports;

(ii) Periodic production reports;

(iii) Periodic cost/expenditure reports;

(iv) Accounting reports including A/P and A/R;

(d) Any communication to or from a Government Body.

8.6. Employee Buyout Loan

Anything in this Agreement to the contrary notwithstanding, Seller may obtain
the Employee Buyout Loan from any lender(s) prior to the Closing Date. The
amount of the Employee Buyout Loan, together with any accrued interest, may not
exceed the Cash Portion of the Purchase Price that is payable at the Closing. In
connection with the Employee Buyout Loan, Seller may (i) encumber the Shares
(ii) cause the Companies to encumber any or all of their assets or
(iii) transfer the Shares to Marhat. Seller covenants and agrees (a) to provide
to Buyer at the Closing a payoff letter or other instrument from the lender(s)
making the Employee Buyout Loan in a form reasonably acceptable to Buyer which
represents and agrees that upon payment of the balance of the Employee Buyout
Loan to the lender, the lender will release any encumbrance on the Shares and
any of the assets of the Companies and (b) to reacquire the Shares prior to
Closing or make other arrangements pursuant to which the Shares will be
delivered to Buyer in accordance with this Agreement as though the Employee
Buyout Loan had never been obtained..

ARTICLE 9

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

Buyer’s obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):

 

36



--------------------------------------------------------------------------------

9.1. Accuracy of Representations

Each of Seller’s representations and warranties in this Agreement must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.

9.2. Seller’s Performance

(a) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing must have
been duly performed and complied with in all material respects.

(b) Seller shall have delivered to Buyer on or before the Closing Date:

(i) certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers) for transfer to Buyer;

(ii) executed stock powers with respect to the TA Shares for delivery to the
Escrow Agent; and

(iii) a certificate executed by Seller representing and warranting to Buyer that
with respect to each of Seller’s representations and warranties (concerning each
of the Seller and the Companies) in this Agreement either (i) such
representation or warranty is true and accurate in all material respects as of
the Closing, Date or (ii) disclosing to what extent such representation or
warranty would no longer be true if made on the Closing Date.

9.3. Consents

All Consents required to be obtained in order for the transactions contemplated
by this Agreement to be effected, (which include all Consents from the Turkish
Regulatory Authorities) must have been obtained in form satisfactory to Buyer
and must be in full force and effect.

9.4. Additional Documents

Each of the following documents must have been delivered to Buyer or Escrow
Agent, as appropriate:

(a) an opinion of the Hamm Law Firm, counsel to the Seller, dated the Closing
Date, in a form reasonably acceptable to Buyer;

(b) one executed, undated, blank stock power for each stock certificate
representing the TA Stock delivered to Escrow Agent by Buyer;

(c) termination of all the agreements set forth on Exhibit 9.4(c), such
terminations to be in form satisfactory to Buyer and, (i) with respect to the
agreements listed in paragraph A of Exhibit 9.4(c), the termination shall be
effective as of the Effective Date and Seller shall be responsible for any
liabilities under these agreements accruing after the Effective Date and (ii)

 

37



--------------------------------------------------------------------------------

with respect to the agreements listed in paragraph B of Exhibit 9.4(c), the
termination shall be effective as of the Closing Date but Seller shall be
responsible for any liabilities under these agreements accruing after the
Effective Date that are accrued other than in the Ordinary Course of Business;
and

(d) such documents as Buyer may reasonably request for the purpose of
(i) evidencing the accuracy of Seller’s representations and warranties,
(ii) evidencing the performance by Seller of, or the compliance by Seller with,
any covenant or obligation required to be performed or complied with by Seller,
(iii) evidencing the satisfaction of any condition referred to in this
Section 9, or (iv) otherwise facilitating the consummation or performance of any
of the transactions contemplated hereunder.

9.5. No Proceedings

Since the date of this Agreement, there must not have been commenced or
threatened against Seller, or against any Person affiliated with Seller, any
Action or Proceeding (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the transactions contemplated hereunder, or
(b) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the transactions contemplated hereunder.

9.6. No Claim Regarding Stock Ownership or Sale Proceeds

There must not have been made or threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, revenue, profits, or ownership interest in, either of the
Companies, or (b) is entitled to all or any portion of the Purchase Price
payable for the Shares.

ARTICLE 10

CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

Seller’s obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):

10.1. Accuracy of Representations

Each of Buyer’s representations and warranties in this Agreement must have been
accurate in all material respects as of the date of this Agreement and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.

10.2. Buyer’s Performance

(a) All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects.

 

38



--------------------------------------------------------------------------------

(b) Buyer shall have delivered to Seller or Escrow Agent, as appropriate, on or
before the Closing Date:

(i) the Cash Portion of the Purchase Price , adjusted as provided herein;

(ii) the TA Stock (to Escrow Agent);

(iii) the Overriding Royalties (to Seller or its assigns); and

(iv) a certificate executed by Buyer representing and warranting to Buyer with
respect to each of Seller’s representations and warranties in this Agreement
either (i) such representation or warranty is true and accurate in all material
respects as of the Closing Date or (ii) disclosing to what extent such
representation or warranty would no longer be true if made on the Closing Date.

10.3. Consents

Each of the Consents required to be obtained in order for the transactions
contemplated by this Agreement to be effected must have been obtained and must
be in full force and effect.

10.4. Additional Documents

Buyer must have caused the following documents to be delivered to Seller:

(a) an opinion of counsel to Buyer, dated the Closing Date, in a form reasonably
acceptable to Seller; and

(b) such documents as Seller may reasonably request for the purpose of
(i) evidencing the accuracy of any representation or warranty of Buyer,
(ii) evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer,
(iii) evidencing the satisfaction of any condition referred to in this
Section 10, or (iv) otherwise facilitating the consummation of any of the
transactions contemplated hereunder.

10.5. No Injunction

There must not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the sale of the Shares by Seller to Buyer, and (b) has
been adopted or issued, or has otherwise become effective, since the date of
this Agreement.

ARTICLE 11

CERTAIN TAX MATTERS

11.1. Cooperation on Tax Matters

(a) Buyer, the Companies and Seller shall cooperate fully, as and to the extent
reasonably requested by the other parties, in connection with the filing of all
Tax Returns of the Companies and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall

 

39



--------------------------------------------------------------------------------

include the retention and (upon the other party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer and Seller agree (i) to retain all books and
records with respect to Tax matters pertinent to the Companies relating to any
taxable period beginning before the Effective Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or Seller, any
extension thereof) of the respective taxable periods, and to abide by all record
retention agreements entered into with any taxing authority, and (ii) to give
the other party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other party so requests, Buyer
or Seller, as the case may be, shall allow the other party to take possession of
such books and records.

(b) Buyer and Seller further agree, upon request, to use their reasonable best
efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

ARTICLE 12

TERMINATION

12.1. Termination Events

This Agreement may, by notice given prior to or at the Closing, be terminated:

(a) by either Buyer or Seller if a material breach or violation of any provision
of this Agreement has been committed by the other party and such breach or
violation has not been cured or waived;

(b) by Buyer (i) if the certificate provided by Seller pursuant to
Section 9.2(a)(iii) describes any change or modification to any representation
or warranty which arises to a Material Adverse Change, (ii) if any of the
conditions in ARTICLE 9 has not been satisfied as of the Closing Date or
(iii) if satisfaction of such a condition is or becomes impossible (other than
through the failure of Buyer to comply with its obligations under this
Agreement) and Buyer has not waived such condition on or before the Closing
Date;

(c) by Seller, if any of the conditions in ARTICLE 10 has not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Seller to comply with their
obligations under this Agreement) and Seller has not waived such condition on or
before the Closing Date;

(d) by mutual consent of Buyer and Seller; or

(e) by either Buyer or Seller if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before the Closing Date
or such later date as the parties may agree upon.

 

40



--------------------------------------------------------------------------------

12.2. Effect of Termination

Each party’s right of termination under Section 12.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 12.1, all further obligations of the parties
under this Agreement will terminate, except that the obligations in ARTICLE 13
will survive; provided, however, that if this Agreement is terminated by a party
because of the breach of the Agreement by the other party or because one or more
of the conditions to the terminating party’s obligations under this Agreement is
not satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.

12.3. Return of Option Fee

(a) Notwithstanding anything to the contrary contained herein, if this Agreement
is terminated by Buyer pursuant to Section 12.1(b), Seller agrees to return the
Option Fee, upon request of Buyer, if any if such termination was based on:

(i) Seller’s failure to comply with any of its covenants and obligations set
forth in this Agreement;

(ii) a Material Adverse Change with respect to either of the Companies;

(iii) a pending Action; or

(iv) Seller’s failure to clear any Encumbrance created by a Employee Buyout
Loan.

(b) Notwithstanding anything to the contrary contained herein, if this Agreement
is terminated by Buyer pursuant to Section 12.1(b), Seller agrees to return
one-half of the Option Fee, upon request of Buyer, if any if such termination
was based on an inability to obtain, by the Closing Date, any required approval
of the proposed transactions hereunder by the Competition Board.

ARTICLE 13

INDEMNIFICATION; REMEDIES

13.1. Survival

All representations in this Agreement will survive the Closing.

13.2. Indemnification and Payment of Damages by Seller

Seller will indemnify and hold harmless Buyer for, and will pay to the Buyer,
the amount of any Damages (defined below) arising from:

(a) the inaccuracy of any representation made by Seller in ARTICLE 4, ARTICLE 5
and ARTICLE 6 of this Agreement;

 

41



--------------------------------------------------------------------------------

(b) any breach by Seller of any covenant or obligation of Seller in this
Agreement;

(c) any claim by any Governmental Body, including any Turkish tax authority,
that there are Taxes owed by the Companies for any period prior to the Effective
Date other than Taxes accrued in the ordinary course of business or arising as a
result of the transfers made pursuant to Section 8.4;

(d) any Proceeding, whether instituted before or after the Effective Date,
arising from or in respect of facts, circumstances, acts, omissions or matters
relating to the period prior to Closing unless a proper reserve with respect to
such Proceeding is shown on the TBNG Effective Date Balance Sheet or the PTI
Effective Date Balance Sheet, as applicable; or

(e) any Liability or claim arising from or in respect of any facts,
circumstances, acts, omissions or matters relating to the period prior to the
Effective Date including claims of, or Liability to, current or former employees
other than those shown on the TBNG Effective Date Balance Sheet or the PTI
Effective Date Balance Sheet.

For purposes of this Agreement the term “Damages” shall mean all costs, losses
(including diminution in value), liabilities, deficiencies, claims and expenses
(which include interest, penalties, cost of mitigation, attorney’s fees and
amounts paid in investigation, defense or settlement of any claim or Liability).

13.3. Indemnification and Payment of Damages by Buyer

(a) Buyer will indemnify and hold harmless Seller for, and will pay to Seller
the amount of any Damages arising, directly or indirectly, from or in connection
with (a) any breach of any representation or warranty made by Buyer in this
Agreement or in any certificate delivered by Buyer pursuant to this Agreement,
or (b) any breach by Buyer of any covenant or obligation of Buyer in this
Agreement. Buyer further indemnifies and holds harmless Seller from all claims
relating to the Companies that may arise from operations after the Closing Date.

(b) Unless a claim pursuant to this Article 13 has been made on or prior to
expiration of one year from the Closing Date, the TA Stock held in escrow will
be released by the Escrow Agent pursuant to the Escrow Agreement.

13.4. Time Limitation

If the Closing occurs, neither party will have any liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied unless on or before the
expiration of three year from the Closing Date, the indemnified party notifies
the other party of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by the indemnified party; provided,
however, the representations, warranties, covenants and obligations regarding
(i) taxes shall continue until the applicable statute of limitations and
(ii) due authorization, valid formation, valid existence and legal compliance
shall continue indefinitely.

 

42



--------------------------------------------------------------------------------

13.5. Procedure for Indemnification – Third Party Claims

(a) Promptly after receipt by an indemnified party under Section 13.2 or
Section 13.3 of notice of the commencement of any Proceeding against it, such
indemnified party will, if a claim is to be made against an indemnifying party
under such Section, give notice to the indemnifying party of the commencement of
such claim, but the failure to notify the indemnifying party will not relieve
the indemnifying party of any liability that it may have to any indemnified
party, except to the extent that the indemnifying party demonstrates that the
defense of such action is prejudiced by the indemnifying party’s failure to give
such notice.

(b) If any Proceeding referred to in Section 13.5 is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this ARTICLE 13 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an indemnifying party of the
commencement of any Proceeding and the indemnifying party does not, within ten
days after the indemnified party’s notice is given, give notice to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the indemnified party. Each indemnified
party hereby grants to the indemnifying party, to the extent permitted by law or
by the terms of the indemnified party’s insurance policies then in force, a
right of subrogation to proceed against the particular third party or parties in
question, and seek to recover therefrom any amounts to which such indemnifying
party may be lawfully entitled.

(c) Notwithstanding the foregoing, if an indemnified party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the indemnifying party will

 

43



--------------------------------------------------------------------------------

not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which may not be unreasonably
withheld).

(d) Seller and Buyer hereby consent to the non-exclusive jurisdiction of any
court in which a Proceeding is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agree that
process may be served on Seller with respect to such a claim anywhere in the
world.

13.6. Procedure for Indemnification – Other Claims

A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.

13.7. Maintenance of Minimum Net Worth Once the TA Stock has been returned to
Seller under the Escrow Agreement, Seller agrees to maintain a minimum net worth
of at least Ten Million and No/100 Dollars ($10,000,00.00) until the later to
occur of (i) three years from the Closing Date and (ii) the date on which the
applicable statute of limitations bars any claim for Taxes.

13.8. Exclusive Remedy

Seller and Buyer acknowledge and agree that their respective sole and exclusive
remedy with respect to any and all claims relating to the subject matter of this
Agreement shall be pursuant to the indemnification provisions set forth in this
ARTICLE 13, subject to the limitations contained in Sections 13.4 and under the
provisions of the Escrow Agreement.

ARTICLE 14

ASSIGNMENT

14.1. Assignment of Agreement

Seller acknowledges and agrees that Buyer may assign its rights to acquire the
TBNG Shares and/or the PTI Shares to a third party who is either (i) an
affiliate of the Buyer or (ii) a newly formed entity for which the Buyer (or its
affiliates) have engaged in significant formation and financing activities, the
purpose of which entity is to acquire the TBNG Shares and/or the PTI Shares.
Seller agrees that Buyer may, in its sole discretion, assign its rights
hereunder to purchase the TBNG Shares or the PTI Shares or both. Prior to
Closing Buyer will notify Seller of any such assignment and the identity of such
assignee(s). Upon such notice any such assignee shall be deemed a third party
beneficiary of this Agreement with full independent rights to (a) rely on the
representations, warranties and covenants contained herein and (b) enforce all
rights and obligations hereunder, as to the TBNG Shares or PTI Shares assigned
to such assignee. From and after the date of any notice regarding an assignee,
the term “Buyer” shall be deemed to include TransAtlantic Worldwide Ltd. and any
such assignee(s). Any such assignment shall not relieve Buyer of any of its
obligations hereunder.

14.2. Separate Agreement In connection with any notice to Seller of the
assignment by Buyer of its rights hereunder to purchase the TBNG Shares or the
PTI Shares or both, Seller agrees to

 

44



--------------------------------------------------------------------------------

coordinate with Buyer and any such assignee in the preparation and execution of
a separate stock purchase agreement relating specifically to such TBNG Shares
and/or PTI Shares, as appropriate. Any separate stock purchase agreement
relating to the TBNG Shares or PTI Shares, upon execution, will supersede the
obligations of Seller and Buyer under this Agreement as to such shares.
Notwithstanding anything to the contrary contained herein, Seller shall not be
obligated to execute any such new stock purchase agreement unless (i) such
agreement, along with any remaining rights and obligations under this Agreement,
contain, in the aggregate, the identical rights, obligations and covenants
contained herein and (ii) Buyer unconditionally guarantees the payment and
performance of the assignee.

ARTICLE 15

GENERAL PROVISIONS

15.1. Expenses

Each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement,
including all fees and expenses of agents, representatives, counsel, and
accountants. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
to seek recovery of such expenses arising from a breach of this Agreement by
another party.

15.2. Public Announcements

Neither Buyer nor Seller will issue any public announcement or similar publicity
with respect to this Agreement without the prior written consent of the other
party; provided, however, that either Buyer or Seller may make any public
disclosure they believe in good faith, based upon advice of counsel, is required
by any Legal Requirement (in which case the disclosing party will advise the
other party prior to making the disclosure). Seller and Buyer will consult with
each other concerning the means by which the Companies’ employees, customers,
and suppliers and others having dealings with the Companies will be informed of
the transactions contemplated hereby, and Buyer will have the right to be
present for any such communication.

15.3. Confidentiality

Between the date of this Agreement and the Closing Date, Buyer and Seller will
maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Buyer and the Companies to maintain in confidence, any
written, oral, or other information obtained in confidence from another party or
the Companies in connection with this Agreement or the transactions contemplated
hereby, unless (a) such information is already known to such party or to others
not bound by a duty of confidentiality or such information becomes publicly
available through no fault of such party, (b) the use of such information is
necessary or appropriate in making any filing or obtaining any consent or
approval required for the consummation of the transactions contemplated hereby,
or (c) the furnishing or use of such information is required by any Legal
Requirement. Notwithstanding the foregoing, Buyer an announcement may be made to
employees of the Companies regarding this Agreement and the transactions
contemplated hereby.

 

45



--------------------------------------------------------------------------------

If the transactions contemplated hereby are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request.

15.4. Notices

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt) or electronic mail, provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties). A copy of any notice,
consent, waiver or other communications shall also be sent by electronic mail to
the recipient’s address set forth below; provided, however, that the failure to
comply with this requirement shall not affect the effectiveness of such notice,
consent, waiver or other communication if the other provisions of this
Section 15.4 are followed.

Seller:

Mustafa Mehmet Corporation

ATTN: Harvey R. Clapp, III, President

5030 Anchor Way

Christiansted, Vl 00820

Phone: 340-719-3885

Facsimile No.: 340-719-3888

E-Mail: hrclapp3@aol.com

with copy to:

Donovan M. Hamm, Jr., Esq.

Hamm Law Firm

5030 Anchor Way

Christiansted, VI 00820-4521

Phone: 340-773-6955

Facsimile No.: 340-773-3092

E-Mail: dmh@hammlawvi.com

Buyer:

TransAtlantic Worldwide Ltd.

ATTN: Matthew McCann

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Phone: 214-220-4323

Fax: 214-265-4711

E-Mail: matt.mccann@tapcor.com

with a copy to:

 

46



--------------------------------------------------------------------------------

Scott C. Larsen

Executive Vice President

TransAtlantic Petroleum Ltd.

5901 N. Central Expressway, Suite 1755

Dallas, TX 75206

Phone: 214-220-4323

E-Mail: scott.larsen@tapcor.com

15.5. Further Assurances

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

15.6. Waiver

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

15.7. Entire Agreement and Modification

This Agreement (including all Exhibits and Schedules hereto) supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.

15.8. Exhibits

In the event of any inconsistency between the statements in the body of this
Agreement and those in the Exhibits attached hereto, the statements in the body
of this Agreement will control.

 

47



--------------------------------------------------------------------------------

15.9. Assignments, Successors, and No Third-Party Rights

Except as provided in ARTICLE 14,

(a) neither party may assign any of its rights under this Agreement without the
prior consent of the other parties;

(b) this Agreement will apply to, be binding in all respects upon, and inure to
the benefit of the successors and permitted assigns of the parties;

(c) nothing expressed or referred to in this Agreement will be construed to give
any Person other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement; and

(d) this Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

15.10. Severability

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

15.11. Section Headings; Construction

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

15.12. Time of Essence

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

15.13. Dispute Resolution

In the event of any dispute, controversy or claim of any kind or nature arising
under or in connection with this Agreement including any question regarding its
existence, validity or termination (a “Dispute”), such Dispute shall be referred
to and finally resolved by arbitration under the American Arbitration
Association (“AAA”) Rules, which rules are deemed to be incorporated by
reference into this Agreement. The number of arbitrators shall be three. The
seat, or legal place, of arbitration shall be in Dallas Texas. The language to
be used in the arbitral proceedings shall be in English. The parties will choose
the arbitrators from a list of arbitrators maintained by AAA in Dallas, Texas.
The arbitration panel shall have the right to allocate to the prevailing party
the right to recover expenses from the non-prevailing party. Any award granted
by the arbitration panel to any party may be enforced by the prevailing party in
any jurisdiction where the non-prevailing party resides or holds assets in such
jurisdictions’ federal, state, territorial, provincial, local or other courts.

 

48



--------------------------------------------------------------------------------

15.14. Governing Law

This Agreement will be governed by, and construed in accordance with, the laws
of the State of Texas.

15.15. Counterparts

This Agreement may be executed in one or more counterparts, including by
facsimile signature, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[SIGNATURES ON NEXT PAGE]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.

 

      SELLER       MUSTAFA MEHMET CORPORATION Date:  

November 8, 2010

   

/s/ Harvey R. Clapp III

      By: Harvey R. Clapp, III, President       BUYER       TRANSATLANTIC
WORLDWIDE LTD. Date:  

November 8, 2010

   

/s/ Matthew W. McCann

      By: Matthew McCann, Director

 

50